Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system for identifying one or more malicious parties participating in a secure multi-party computation (MPC), comprising one of a plurality of computing nodes communicating with the plurality of computing nodes through a network. Each independent claim identifies the uniquely distinct features, “code instructions to verify each of said plurality of share values against a plurality of agreed share values determined by exchanging data between the plurality of computing nodes participating in said MPC through a plurality of said broadcast messages and said private messages, said plurality of agreed share values are valid for said MPC; code instructions to identify an identity of at least one malicious computing node of said computing nodes which committed said at least one invalid share value failing said verification, wherein said identification is based on a reconstruction of said at least one secure protocol from said plurality of agreed share values to identify, for each of said plurality of share values, an originating computing node which committed said each of said share values; and code instructions to output said identity.”
Examiner also notes the closest prior arts of record, Clark et al. US 20160335440 and Jing et al. US 20040103276 fail to anticipate or render the above underlined limitation obvious.
Clark teaches a method of secure multiparty computation. Clark fails to teach the underlined limitations disclosed above.
Jing teaches a digital certificate issuing system with intrusion tolerance ability and issuing method thereof which can ensure the safety of digital signatures. Jing fails to teach the underlined limitations disclosed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Mirza Israr Javed/Examiner, Art Unit 2437                                                                                                                                                                                                        

/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437